          Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 1 of 27
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 1/18/2021
 -------------------------------------------------------------- X
 GEORGE MOUNDREAS & CO SA,                                      :
                                                                :
                                              Petitioner,       :
                                                                :   20-CV-2626 (VEC)
                            -against-                           :
                                                                :   OPINION & ORDER
 JINHAI INTELLIGENT MANUFACTURING CO :
 LTD f/k/a JINHAI HEAVY INDUSTRY CO LTD :
 AND ZHOUSHAN JINHAIWAN SHIPYARD CO :
 LTD, HNA GROUP CO., LTD. a/k/a HAINAN                          :
 GROUP HNA, LLC, HAINAN AIRLINES                                :
 HOLDING CO., LTD., and GRAND CHINA                             :
 LOGISTICS HOLDING (GROUP) CO. LTD.,                            :
                                                                :
                                              Respondents. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Petitioner George Moundreas & Co SA (“Moundreas” or “Petitioner”) filed a petition

pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., and the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards (“New York Convention”), 9 U.S.C. §

201 et seq., to confirm and enforce two foreign arbitral awards against Respondent Jinhai

Intelligent Manufacturing Co Ltd (“Jinhai”). Am. Petition ¶¶ 1, 57, Dkt. 59. Although

Moundreas and Jinhai were the only parties to the arbitration proceedings, Petitioner relies on an

alter-ego theory to seek enforcement of the arbitral awards against Jinhai and three others: HNA

Group Co., Ltd. (“HNA”), Hainan Airlines Holding Co., Ltd. (“Hainan”), and Grand China

Logistics Holding (Group) Co. Ltd. (“Grand China”). Id. ¶¶ 1, 52, 55. HNA, Hainan, and Grand

China (collectively “Moving Respondents”) moved to dismiss the Amended Petition for lack of

personal jurisdiction and improper venue under Federal Rules of Civil Procedure 12(b)(2) and

(3), respectively. See Notice of Mot., Dkt. 67. Alternatively, Moving Respondents seek

dismissal of the entire action due to concurrent proceedings in China. Resp. Mem. at 23, Dkt.
           Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 2 of 27




68. Because the Court does not have personal jurisdiction over Moving Respondents, the motion

to dismiss is GRANTED. 1

                                                 BACKGROUND 2

         Petitioner, a shipbroker, is a foreign company registered under the laws of Panama with

its principal place of business in Greece. Am. Petition ¶ 4. Jinhai, a shipbuilding company, is

also a foreign company, registered under the laws of the People’s Republic of China, with its

shipyard located in China and its corporate activities conducted from China. Id. ¶ 5. In 2011

and 2012, in connection with a shipbuilding agreement, Petitioner and Jinhai entered into five

Commission Agreements. Id. ¶ 9; Sept. 25, 2019 Arb. Award ¶ 14, Dkt. 59-3. When Jinhai

failed to pay Petitioner’s commissions, Petitioner commenced arbitration in London pursuant to

the parties’ contracts. Am. Petition ¶¶ 10–11. The London-based arbitrator issued two awards in

favor of Petitioner for a total of approximately $2.3 million. See id. ¶¶ 13–14.

         In March 2020, Petitioner commenced this action against Jinhai and Moving Respondents

to confirm and enforce the London arbitration awards. See Petition, Dkt. 9. Prior to doing so,

Moundreas commenced two actions in China to enforce the arbitration awards; both of the

Chinese actions are still pending. Declaration of Jiajia Qiu (“Qiu Decl.”) ¶¶ 14–19, Dkt. 59-12.

         Moving Respondents are all foreign companies incorporated and with their principal

places of business in China. Am. Petition ¶¶ 6–8. HNA, the alleged “Group Owner and


1
         Because the Court finds that it does not have personal jurisdiction over Moving Respondents, the Court
does not reach the venue-based motion. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431
(2007) (holding that, to best serve judicial economy, a “federal court has leeway to choose among threshold grounds
for denying audience to a case on the merits” (internal quotation marks and citation omitted)); Leroy v. Great W.
United Corp., 443 U.S. 173, 180 (1979) (“[Because t]he question of personal jurisdiction . . . goes to the court’s
power to exercise control over the parties, [it] is typically decided in advance of venue, which is primarily a matter
of choosing a convenient forum.”). For similar reasons, the Court does not address the concurrent proceeding issue.
2
        For purposes of a motion to dismiss for lack of personal jurisdiction, the Court must “construe the
pleadings and affidavits in the light most favorable to plaintiffs, resolving all doubts in their favor.” Porina v.
Marward Shipping Co., 521 F.3d 122, 126 (2d Cir. 2008).

                                                            2
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 3 of 27




Corporate Parent” of the other Respondents, operates a variety of interrelated global businesses,

including airlines, airports, finance, logistics, property, retail, and tourism. Id. ¶¶ 6, 28–29.

Hainan is the fourth largest airline in China and operates flights to numerous international

locations. Id. ¶¶ 7, 51. Grand China is a logistics company that maintains a fleet of bulk carriers

that operate into and out of many international ports. Id. ¶ 8.

       Moving Respondents are each registered to do business in New York, and each has

designated a registered agent in New York. Id. ¶¶ 6–8. According to Petitioner, each of the

Moving Respondents conducts meaningful business activities in New York and in the United

States. Id. HNA purportedly owns real estate in New York, owns a stake in several American

companies, holds corporate functions in New York, and avails itself of New York’s judicial

system. Id. ¶ 6. Hainan operates flights into and out of New York and has allegedly executed

agreements with local authorities allowing it to operate within the jurisdiction. Id. ¶ 7. Grand

China’s bulk carriers allegedly operate at New York’s ports. Id. ¶ 8.

       The Moving Respondents were not parties to the agreements between Moundreas and

Jinhai, nor were they parties to the London arbitration. Id. ¶¶ 11, 13. Moundreas argues,

however, that they are all alter egos of Jinhai, or, at the very least, HNA is Jinhai’s alter ego, and

Hainan and Grand China are both alter egos of HNA, creating an interconnected web of

companies in which each is the alter ego of the other. Id. ¶¶ 15–55. According to Petitioner,

Respondents are all part of the same “single business entity,” with HNA serving as the parent

and beneficial owner of an extensive web of subsidiaries, including Jinhai, Hainan, and Grand

China. Id. ¶¶ 28, 32, 37; Pet. Resp. at 1 n.1, Dkt. 70. Moundreas seeks to recover the arbitration

awards from all Respondents based on this alter-ego theory of liability. Am. Petition ¶¶ 65–66.




                                                   3
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 4 of 27




       Moving Respondents have moved to dismiss the Amended Petition, arguing that this

Court lacks personal jurisdiction. 3 See Notice of Mot.

                                              DISCUSSION

I.     Legal Standard on a Rule 12(b)(2) Motion to Dismiss

       On a motion to dismiss for lack of personal jurisdiction pursuant to Rule 12(b)(2), the

plaintiff bears the burden of establishing personal jurisdiction. See MacDermid, Inc. v. Deiter,

702 F.3d 725, 727 (2d Cir. 2012). When no discovery has taken place, however, a plaintiff need

only make a prima facie showing of jurisdiction, which “entails making legally sufficient

allegations of jurisdiction, including an averment of facts that, if credited[,] would suffice to

establish jurisdiction over the defendant.” Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30,

34–35 (2d Cir. 2010) (cleaned up); In re Parmalat Sec. Litig., 376 F. Supp. 2d 449, 452

(S.D.N.Y. 2005).

       In deciding a motion to dismiss for lack of personal jurisdiction, the Court may consider

materials outside the pleadings, including affidavits and other written materials. Jonas v. Estate

of Leven, 116 F. Supp. 3d 314, 323 (S.D.N.Y. 2015). “The court assumes the verity of the

allegations ‘to the extent they are uncontroverted by the defendant’s affidavits,’” id. (quoting

MacDermid, 702 F.3d at 727), and jurisdictional allegations “are construed in the light most

favorable to the plaintiff and doubts are resolved in the plaintiff’s favor.” A.I. Trade Fin., Inc. v.

Petra Bank, 989 F.2d 76, 79–80 (2d Cir. 1993). The Court, however, need not accept either

party’s legal conclusions as true nor will it draw “argumentative inferences” in either party’s

favor. See Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012)

(citation omitted).



3
       Jinhai, which has not yet appeared in this action, does not join in Moving Respondents’ motion.

                                                       4
          Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 5 of 27




II.      Personal Jurisdiction

         Although waivable, personal jurisdiction “is ‘an essential element of the jurisdiction of a

district . . . court,’ without which the court is ‘powerless to proceed to an adjudication.’”

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (quoting Emps. Reinsurance Corp.

v. Bryant, 299 U.S. 374, 382 (1937)). Because the New York Convention confers only subject-

matter jurisdiction, to enforce a foreign arbitral award “the enforcing court must have in

personam or quasi in rem jurisdiction over the party ordered to pay.” Greatship (India) Ltd. v.

Marine Logistics Sols. (Marsol) LLC, No. 11-CV-420, 2012 WL 204102, at *2 (S.D.N.Y. Jan.

24, 2012).

         “District courts deciding a motion to dismiss for lack of personal jurisdiction engage in a

two-part analysis, first determining whether there is a statutory basis for exercising personal

jurisdiction and second deciding whether the exercise of jurisdiction comports with due process.”

BWP Media USA Inc. v. Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 349–50 (S.D.N.Y.

2014) (cleaned up). In New York, the statutory bases for exercising personal jurisdiction can be

found in N.Y. C.P.L.R. §§ 301 and 302. See Taormina v. Thrifty Car Rental, No. 16-CV-3255,

2016 WL 7392214, at *3, 5 (S.D.N.Y. Dec. 21, 2016).

         Personal jurisdiction may be either specific or general. 4 Brown v. Lockheed Martin

Corp., 814 F.3d 619, 624 (2d Cir. 2016). Specific jurisdiction “is available when the cause of

action sued upon arises out of the defendant’s activities in a state.” Id.; see also Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). General jurisdiction, or




4
          A court may also exercise jurisdiction over property under an in rem theory of jurisdiction, or a court may
rely on a quasi in rem theory of jurisdiction to obtain jurisdiction based on the presence of property within the forum
jurisdiction. See Shaffer v. Heitner, 433 U.S. 186, 199 (1977) (describing the concepts of in rem and quasi in rem
jurisdiction).

                                                          5
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 6 of 27




“all-purpose” jurisdiction, on the other hand, allows a court to adjudicate any cause of action

against the defendant, regardless of where it arose. Brown, 814 F.3d at 624.

       Regardless of whether personal jurisdiction is specific or general, “the exercise of

personal jurisdiction over a defendant is informed and limited by the U.S. Constitution’s

guarantee of due process, which requires that any jurisdictional exercise be consistent with

‘traditional notions of fair play and substantial justice.’” Id. at 625 (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)). Thus, a court must determine whether the defendant has

sufficient contacts with the forum to justify the court’s exercise of personal jurisdiction and

whether the exercise of personal jurisdiction would be “reasonable” under the circumstances.

See Chloe v. Queen Bee of Beverly Hill, LLC, 616 F.3d 158, 164 (2d Cir. 2010).

       A.      General Jurisdiction

       Petitioner argues that this Court may exercise general jurisdiction over Moving

Respondents due to their “systematic and continuous contacts with the state of New York.” Pet.

Resp. at 12. Petitioner does not appear to argue that the Court has general jurisdiction over each

Moving Respondent individually. Instead, it presses the Court to assess Moving Respondents’

contacts in the aggregate, pursuant to its alter-ego theory, to determine whether personal

jurisdiction exists over all Moving Respondents. Id. at 1 & n.1, 12–19. In contrast, Moving

Respondents argue that the Court must assess each Respondent’s conduct in isolation.

Regardless of whether their contacts are analyzed individually or collectively, Petitioner does not

allege facts sufficient to satisfy the standard established by Daimler AG v. Bauman, 571 U.S. 117

(2014), and its progeny. Accordingly, the Court finds that Moving Respondents are not subject

to general jurisdiction in New York.




                                                  6
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 7 of 27




               1. Legal Standard

         Under N.Y. C.P.L.R. § 301, a court in New York may exercise general jurisdiction over

an out-of-state defendant if the defendant “engaged in ‘continuous, permanent, and substantial

activity in New York.’” Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88, 95 (2d Cir. 2000)

(quoting Landoil Res. Corp. v. Alexander & Alexander Servs., Inc., 918 F.2d 1039, 1043 (2d Cir.

1990)). In Daimler, however, the Supreme Court set a “high bar” for finding that the exercise

of general jurisdiction over an out-of-state corporation comports with due process. See Brown,

814 F.3d at 626. An out-of-state corporation is subject to general jurisdiction in a state “only

where its contacts are so ‘continuous and systematic,’ judged against the corporation’s national

and global activities, that it is ‘essentially at home’ in that state.” Gucci Am., Inc. v. Weixing Li,

768 F.3d 122, 135 (2d Cir. 2013) (quoting Daimler, 571 U.S. at 139). In the wake of Daimler,

other than in “exceptional cases,” a corporation is “at home” only in its state of incorporation and

in the state of its principal place of business. Id. at 135. Because a corporation operating in

many states or countries “can scarcely be deemed at home in all of them . . . when a corporation

is neither incorporated nor maintains its principal place of business in a state, mere contacts, no

matter how systematic and continuous, are extraordinarily unlikely to add up to an exceptional

case.” Brown, 814 F.3d at 629 (cleaned up).

               2. Application

       Moving Respondents are not subject to general jurisdiction in New York. Petitioner falls

woefully short of alleging facts that could establish general jurisdiction over any of the Moving

Respondents, considered either individually or collectively. Each Moving Respondent is a

foreign company organized under Chinese law, incorporated in China, and headquartered in

China. Am. Petition ¶¶ 6–8. As a result, Petitioner must allege facts demonstrating that this is



                                                   7
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 8 of 27




the “exceptional case” in which the Court may exercise general personal jurisdiction over a

foreign company based only on its contacts with the forum state. See Daimler, 571 U.S. at 139

n.19.

        As an initial matter, Petitioner has failed to address Moving Respondents’ New York

activities “in the context of the compan[ies’] overall activity . . . ‘in their entirety, nationwide and

worldwide.’” Brown, 814 F.3d at 629 (quoting Daimler, 571 U.S. at 139 n.20); see also Chufen

Chen v. Dunkin’ Brands, Inc., 954 F.3d 492, 500 (2d Cir. 2020) (finding no general jurisdiction

even though defendant had numerous establishments in New York because plaintiffs did not

allege facts showing that the defendant’s contacts in New York were significant in relation to its

nationwide business activity); Taormina, 2016 WL 7392214, at *5 (finding that there was no

general jurisdiction even though defendant had almost 200 offices and locations in New York

because defendant also had significant activity in other states). Instead, Petitioner recites

Moving Respondents’ purported contacts within New York and contends, without more, that

they are sufficient for the Court to exercise general jurisdiction. Petitioner’s own assertions in its

pleading and affidavits, however, demonstrate that Moving Respondents have significant

contacts with other jurisdictions within the United States and abroad, undermining its position

that the Moving Respondents are “at home” in New York. See Am. Petition ¶¶ 6–8

(emphasizing HNA’s “role in creating jobs in New York and elsewhere in the US”); Declaration

of Michael G. Chalos (“Chalos Decl.”) at Ex. 4, Dkt. 71-4 (describing HNA as a “global

company with over $90 billion of assets . . . and an international workforce of nearly 200,000

employees, primarily across North America, Europe and Asia); id. at Ex. 11, Dkt. 71-11 (stating

that Hainan operates “more than 2,000 domestic and international routes . . . covering Asia,

Europe, North America, South America and Oceania, and connecting 66 cities around the



                                                   8
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 9 of 27




world”). There is no basis for the Court to conclude on the strength of these allegations alone

that Moving Respondents’ New York-based activities are of such magnitude in comparison to

the balance of their U.S.-based and international activities that they are subject to general

jurisdiction in New York. See Gucci Am., 768 F.3d at 135 (finding no general jurisdiction when

defendant’s contacts were just a small portion of its worldwide business).

       The fact that Moving Respondents are registered to do business in New York and have a

designated local agent in the state does not lead to a different outcome. See Chufen Chen, 954

F.3d at 499. Because, however, courts have generally considered in-state registration and

designation of a local agent in the context of deciding whether a defendant has consented to

general jurisdiction, this Court agrees with Petitioner that it may consider those facts as part of

its overall analysis of Moving Respondents’ contacts with New York. See Pet. Resp. at 9.

Nevertheless, registration and designation of an in-state agent are contacts of limited weight in

assessing a foreign company’s overall contacts with the forum state. See Brown, 814 F.3d at 640

(“If mere registration and the accompanying appointment of an in-state agent . . . nonetheless

sufficed to confer general jurisdiction by implicit consent, every corporation would be subject to

general jurisdiction in every state in which it registered, and Daimler’s ruling would be robbed of

meaning by a back-door thief.”).

       Considering Petitioner’s allegations applicable to all Moving Respondents in conjunction

with Petitioner’s allegations specific to each of them, the Court finds that Petitioner has failed to

allege facts establishing general jurisdiction over any of the Moving Respondents. Further, the

Court finds that adopting Petitioner’s arguments and applying an alter-ego theory of jurisdiction,

pursuant to which the Court assesses Moving Respondents’ contacts in the aggregate, does not




                                                  9
          Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 10 of 27




change the analysis. Weighing all alleged contacts in their totality, Petitioner has failed to allege

adequately that Moving Respondents are subject to general jurisdiction in New York.

                      a. HNA Group

         In its Amended Petition, Petitioner alleges that HNA Group “has engaged in substantial

and meaningful business activities” in New York, including but not limited to:

             •    conducting several multi-million-dollar New York real estate transactions;

             •    hosting events in New York;

             •    maintaining a media relations team in New York;

             •    purchasing stakes in Hilton Worldwide Holdings and Deutsche Bank, which have

                  properties, offices, or branches in New York;

             •    purchasing Ingram Micro Inc., a U.S.-based electronics distributor; and

             •    availing itself of the New York courts to sue a Chinese citizen.

Am. Petition ¶ 6. In its opposition to the motion to dismiss, Petitioner adds several contacts that

are not plead in the Amended Petition: 5

             •    additional real-estate activity in New York by HNA and its subsidiaries; 6




5
          Moving Respondents object to the Court’s consideration of these additional allegations in deciding their
motion to dismiss. See Resp. Reply at 2 n.3, 3, Dkt. 75. While Petitioner may not “supplement his [Petition] with
facts asserted for the first time in his memorandum of law,” Taormina, 2016 WL 7392214, at *4, the Court may
consider facts asserted in the first instance in affidavits submitted in connection with a Rule 12(b)(2) motion to
dismiss. See John Hancock Prop. & Cas. Ins. Co. v. Universale Reinsurance Co., No. 91-CIV-3644, 1992 WL
26765, at *1 (S.D.N.Y. Feb. 5, 1992) (“A Rule 12(b)(2) motion is inherently a matter requiring the resolution of
factual issues outside of the pleadings and all pertinent documentation submitted by the parties may be considered in
deciding this motion.”); see also Visual Scis., Inc. v. Integrated Commc’ns Inc., 660 F.2d 56, 58–59 (2d Cir. 1981);
Jonas, 116 F. Supp. 3d at 323. The Court, therefore, may consider factual allegations contained in affidavits
submitted in opposition to the motion to dismiss, to the extent they are uncontroverted by Moving Respondents’
briefs and affidavits and no other law or policy prohibits the Court from taking them into consideration.
6
         The Court will not consider Petitioner’s allegations concerning property purchases by an HNA executive,
Chen Guoquin, as there are no factual allegations that would allow the Court to impute his individual activity to any
corporate entity. See Pet. Resp. at 14.


                                                         10
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 11 of 27




             •   HNA and its subsidiaries applied for and received Paycheck Protection Plan

                 (“PPP”) loans and other financial benefits under the CARES Act; 7 and

             •   various business dealings with New York-based companies.

Pet. Resp. at 14–17.

        Although HNA’s alleged activities in New York are not insignificant, they simply do not

rise to the level of the “exceptional case” contemplated in Daimler. As an initial matter, many of

HNA’s purported contacts, such as HNA’s relationship with Hilton Worldwide, Deutsche Bank,

and Ingram Micro Inc., have minimal or no nexus to New York. Hilton is incorporated in

Delaware and its principal place of business is in Virginia. See Resp. Reply at 5, Dkt. 75 (citing

Wilkinson Decl., Ex. F, Dkt. 76-6). Despite the presence of Hilton properties in New York, it is

not a New York corporation. Similarly, Ingram Micro Inc. is incorporated in Delaware and its

principal place of business is in California, so it, too, is not a New York corporation. Id. (citing

Wilkinson Decl., Ex. G, Dkt. 76-7). In assessing whether the Court has general jurisdiction over

Moving Respondents, the relevant inquiry looks to the relationship between Moving

Respondents and New York, not the United States at large. See Daimler, 571 U.S. at 139. The

fact that HNA owns publicly-traded shares of non-New-York-based, U.S. corporations does

nothing to subject Moving Respondents to the exercise of general jurisdiction in New York.

Similarly, Petitioner has failed to establish any connection between HNA’s alleged CARES Act

loans and contacts with New York. Even less helpful is Petitioner’s allegation concerning

HNA’s ownership of Deutsche Bank stock. Although Deutsche Bank has several offices in New

York, it is a German corporation, both incorporated and having its principal place of business in


7
         The Court notes that the entities that received benefits under the CARES Act appear to be subsidiaries or
separate entities that HNA allegedly owns and controls. The Court need not analyze whether the contacts of HNA’s
subsidiaries and affiliates can be imputed to HNA for purposes of the jurisdictional analysis because considering
these contacts does not tilt the analysis in Petitioner’s favor.

                                                        11
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 12 of 27




Germany. See Resp. Reply at 5 (citing Wilkinson Decl., Ex. H, Dkt. 76-8). As with HNA’s

other holdings, owning shares of a foreign corporation that happens to have offices in New York

provides no basis for the exercise of general jurisdiction. Cf. Daimler, 571 U.S. at 136 (rejecting

possibility of subjecting “foreign corporations to general jurisdiction whenever they have an in-

state subsidiary or affiliate”).

        The balance of Petitioner’s factual allegations does little to persuade the Court that this is

the exceptional case contemplated in Daimler. To exercise general jurisdiction over HNA based

on its real estate activities, occasional social events, employment of a media relations team in

New York, dealings with New York companies, and its one-time availment of the New York

Courts would lead to “an outcome that would sweep beyond even the sprawling view of general

jurisdiction [the Supreme Court] rejected in Goodyear.” 8 Daimler, 571 U.S. at 136 (citing

Goodyear Dunlop Tires Operations, S.A. v. Brown, 546 U.S. 915, 929 (2011)); see also

Goodyear, 564 U.S. at 927 (“A corporation’s ‘continuous activity of some sorts within a state’

. . . ‘is not enough to support the demand that the corporation be amenable to suits unrelated to

that activity.’”) (quoting Int’l Shoe, 326 U.S. at 318); Jayne v. Royal Jordanian Airlines Corp.,

502 F. Supp. 848, 856 (S.D.N.Y. 1980) (finding defendant’s public relations work in forum state

insufficient for general jurisdiction purposes where such contact is incidental to defendant’s

primary business operations). Courts in this circuit have repeatedly refused to exercise general

jurisdiction in cases in which foreign corporations have had similar, or even more substantial,

contacts with the forum state than HNA has with New York. See, e.g., Brown, 814 F.3d at 628

8
         Moving Respondents also contend that several of Petitioner’s allegations concerning HNA’s contacts with
New York cover conduct that occurred, and concluded, before Petitioner filed this action, and that the Court should
therefore disregard those allegations. See Resp. Reply at 3–4 (citing Yurman Designs, Inc. v. A.R. Morris Jewelers,
LLC, 41 F. Supp. 2d 453, 457 (S.D.N.Y. 1999), for the proposition that, under N.Y. C.P.L.R. § 301, “a corporation’s
presence is determined based on the time the lawsuit is filed”). Because including these contacts in the Court’s
analysis does not change the outcome, the Court need not determine which of Petitioner’s allegations concern pre-
suit conduct and whether it would be proper to consider those allegations.

                                                        12
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 13 of 27




(finding no general jurisdiction even though defendant had between 30 and 70 employees in the

state, leased property, and earned $160 million in gross revenue from its forum operations);

Brown v. Showtime Networks, Inc., 394 F. Supp. 3d 418, 432–33 (S.D.N.Y. 2019) (finding no

general jurisdiction even though defendant had entered into contracts with multiple New York-

based companies, broadcast programming in New York, and employed journalists in New York);

In re del Valle Ruiz, 342 F. Supp. 3d 448, 456–57 (S.D.N.Y. 2018) (finding no general

jurisdiction even though, among other contacts, Defendant managed $14.8 billion in assets in

New York, was listed on the New York Stock Exchange, and “manage[d] its wholly owned U.S.

subsidiaries from New York City”).

       The relevant inquiry is not whether a corporation’s activities are “continuous and

systematic” but whether its activities are “so continuous and systematic to render it at home in

the forum state.” Daimler, 571 U.S. at 761 (cleaned up). Although HNA may have continuous

and systematic contacts with New York, these contacts hardly make HNA “at home” in New

York. See Gucci Am., 768 F.3d at 135 (2d Cir. 2014) (rejecting exercise of general jurisdiction

over Bank of China, notwithstanding its business operations in New York, because “only a small

portion of its worldwide business is conducted in New York”). Petitioner’s claims that HNA has

adopted a “self-narrative” of financially bridging the “East and West” through its businesses in

New York and that New York is “recognized as the financial capital of the United States” are

nothing more than conclusory allegations and a futile attempt to maneuver around established

precedent. Pet. Resp. at 12. Looking to the specific, factual allegations pled in the Amended

Petition and contained in Petitioner’s affidavits submitted in opposition to the motion to dismiss,

the Court finds that Petitioner has failed to allege facts that can support the Court’s exercise of

general jurisdiction over HNA in New York.



                                                  13
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 14 of 27




                   b. Hainan

       Hainan operates regularly scheduled flights into and out of New York’s John F. Kennedy

Airport (“JFK”). See Am. Petition ¶ 7; Pet. Resp. at 15. In order to operate flights to New York

(and to other American cities), Petitioner asserts that Hainan contracted with Boeing, a U.S.-

based company, to lease or purchase aircraft, was “necessarily required to sign . . . agreements

with the New York Port Authority,” signed contracts with other service providers, and must have

“obtain[ed] necessary permissions from the relevant U.S. governmental authorities.” Pet. Resp.

at 15. Petitioner acknowledges, however, that New York is just one of many cities in which

Hainan operates in the United States. See Am. Petition ¶ 7; Pet. Resp. at 16–17 (claiming

Hainan flies to Chicago, Los Angeles, Las Vegas, Boston, and Seattle); Chalos Decl., Ex. 11

(showing that Hainan operates in 66 cities around the world, spanning multiple continents). If

the Court were to adopt Petitioner’s theory, “any substantial [airline] would be amenable to suit,

on any claim for relief” in any state into and out of which it flies, and Hainan would be subject to

general jurisdiction in at least five U.S. states. Goodyear, 564 U.S. at 929. Petitioner’s notion of

what facts are adequate to establish general jurisdiction is simply not supported by established

precedent. The fact that Hainan operates flights into and out of New York, contracts with U.S.

providers, and signed agreements with the Port Authority is just not sufficient to subject Hainan

to general jurisdiction in New York. See Mali v. British Airways, No. 17-CV-685, 2018 WL

3329858, at *6 (S.D.N.Y. July 6, 2018) (holding that operating flights in and out of New York

airports is not an adequate basis for general jurisdiction); see also McConney v. Amtrak, No. 18-

CV-5290, 2020 WL 435366, at *3 (E.D.N.Y. Jan. 28, 2020) (holding Amtrak is not subject to

general jurisdiction even though it conducts significant transportation business in New York).




                                                 14
           Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 15 of 27




                   c. Grand China

       Petitioner’s allegations concerning Grand China’s connections to New York are the

flimsiest of the bunch. In essence, Petitioner contends that this Court may exercise general

jurisdiction over Grand China because it maintains a fleet of 15 or more bulk carriers that operate

throughout the world, including at New York’s ports. Am. Petition ¶ 8. This contact alone is

insufficient for the exercise of jurisdiction pursuant to N.Y. C.P.L.R. § 301, let alone sufficient to

satisfy due process. See Affiliated FM Ins. Co. v. Kuehne + Nagel, Inc., 328 F. Supp. 3d 329,

340 (S.D.N.Y. 2018) (finding “mere fact that [corporations] provide intercontinental

transportation services” does not establish a basis for general jurisdiction); Hatfield v. Asphalt

Int’l, Inc., No. 03-CIV-172, 2004 WL 287680, at *3 (S.D.N.Y. Feb. 11, 2004) (calling at New

York ports, defending litigation in New York, and applying to U.S. regulators are “clearly

insufficient to make the exercise of personal jurisdiction over them proper under [N.Y.] C.P.L.R.

§ 301”).

                   d. Alter-Ego Theory

       Rather than having the Court assess Moving Respondents’ contacts in isolation,

Petitioner urges that, because Moving Respondents are all alter egos of one another, the Court

should assess their contacts with New York in the aggregate. See Am. Petition ¶¶ 6–8 (alleging

that Hainan and Grand China are alter egos of HNA); id. ¶¶ 15–55 (pleading facts allegedly

demonstrating that all four Respondents are part of a single entity headed by HNA); Pet. Resp. at

1 & n.1 (asserting that Petitioner has properly pled alter-ego liability); id. at 12–17 (discussing

Moving Respondents’ contacts without distinction and arguing that collective contacts are

sufficient to establish personal jurisdiction); id. at 19 n.22 (“Petitioner has absolutely alleged

sufficient facts to support an alter-ego cause of action which will be resolved at trial.”).



                                                  15
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 16 of 27




         An alter-ego theory of jurisdiction is appropriate when one “entity truly dominates

another so that the two are indistinguishable for practical purposes.” NYKCool A.B. v. Pac. Int’l

Servs., Inc., 66 F. Supp. 3d 385, 393 (S.D.N.Y. 2014). The standard for establishing that entities

are alter egos is “relaxed where the alter-ego theory is used not to impose liability, but merely to

establish jurisdiction.” In re Commodity Exch., Inc., 213 F. Supp. 3d 631, 681 (S.D.N.Y. 2016)

(cleaned up). Under this theory, “‘alter egos are treated as one entity’ for jurisdictional

purposes.” Transfield ER Cape Ltd. v. Indus. Carriers, Inc., 571 F.3d 221, 224 (2d Cir. 2009)

(quoting Wm. Passalacqua Builders, Inc. v. Resnick Devs. S., Inc., 933 F.2d 131, 142–43 (2d Cir.

1991)). Thus, assuming that Petitioner has alleged sufficient facts demonstrating that Moving

Respondents are alter egos of one another, at least at the motion to dismiss stage, the Court may

treat HNA, Hainan, and Grand China as one entity when determining whether they are subject to

this Court’s general jurisdiction.

       In this case, the Court need not determine whether Petitioner has alleged sufficient facts

to support its alter-ego theory because, even if all jurisdictional facts are aggregated across

Moving Respondents, Petitioner has failed to allege facts sufficient to subject them to general

jurisdiction in New York. Even after imputing Hainan and Grand China’s contacts to HNA, the

collective contacts still would not render the combined entity “at home” in New York. Hainan’s

flights into and out of New York — and alleged ancillary activities in support of its airline

business — and Grand China’s use of New York’s ports neither “shift[s] [Moving Respondents’]

primary place of business (or place of incorporation)” from China, nor renders Moving

Respondents’ contacts so systematic or continuous such that this becomes the exceptional case in

which the Court may exercise general jurisdiction. See Sonera Holding B.V. v. Cukurova

Holding A.S., 750 F.3d 221, 226 (2d Cir. 2014). Ironically, including Hainan’s and Grand



                                                  16
          Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 17 of 27




China’s activities in the analysis is counterproductive to Petitioner’s argument; the Court must

consider Moving Respondents’ collective contacts with New York in relation to their collective

contacts outside New York. Hainan and Grand China plainly engage in significant and

substantial activities worldwide. Considered collectively, the New York contacts of Moving

Respondents pale in comparison to their worldwide activity, foreclosing the possibility of their

being subject to general jurisdiction in New York. See Daimler, 571 U.S. at 139 n.20 (“General

jurisdiction instead calls for an appraisal of a corporation’s activities in their entirety, nationwide

and worldwide.”). In short, considering Moving Respondents’ activities as those of a single

entity for jurisdictional purposes does not change the Court’s conclusion that Petitioner has

failed to allege facts demonstrating that Moving Respondents are subject to general jurisdiction

in New York.

         B.       Specific Jurisdiction

         In the alternative, Petitioner contends that the Court may exercise specific jurisdiction

over Moving Respondents based on their “continuous and systematic course of business” in New

York and “the fact that they own real estate which can be attached to satisfy [Jinhai’s] underlying

debt.” 9 Pet. Resp. at 12. Because Petitioner cannot satisfy a critical aspect of specific


9
          Some courts, including within this circuit, have found that “minimal contacts are not required for a court to
exercise jurisdiction over assets to permit a party to collect on an arbitration award” when “quasi in rem jurisdiction
is used to attach property to collect a debt based on a claim already adjudicated in a forum where there was personal
jurisdiction over the defendant.” CME Media Enters. B.V. v. Zelezny, No. 01-CV-1733, 2001 WL 1035138, at *3–4
(S.D.N.Y. Sept. 10, 2001) (citing Shaffer, 433 U.S. at 210 & n.36); see also Crescendo Mar. Co. v. Bank of Comms.
Co., No. 15-CV-4481, 2016 WL 750351, at *5 (S.D.N.Y. Feb. 22, 2016) (holding that respondent’s assets in New
York gave the court quasi in rem jurisdiction to hear petition and to enforce arbitral awards despite no showing that
the assets were related to petitioner’s claim); but see Glencore AG v. Bharat Aluminum Co., No. 10-CV-5251, 2010
WL 4323264, at *9 (S.D.N.Y. Nov. 1, 2010) (holding that despite defendants’ in-state property and bank assets, the
court lacked quasi in rem jurisdiction because the defendants lacked sufficient minimum contacts with the forum).

          Petitioner has not asserted a quasi in rem theory or sought to attach HNA’s properties as the basis for
exercising jurisdiction over Moving Respondents. In both its Amended Petition and its opposition brief, Petitioner
relies on HNA’s property in New York and the potential to attach that property to satisfy a judgment as a basis for
asserting specific personal jurisdiction only. See Pet. Resp. at 12. Petitioner never mentions quasi in rem
jurisdiction, relying exclusively on its arguments concerning in personam jurisdiction as the basis for this Court to

                                                          17
          Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 18 of 27




jurisdiction — a substantial connection between the cause of action and Moving Respondents’

contacts in New York — the Court does not have specific jurisdiction over Moving Respondents.

                  1. Legal Standard

         New York’s long-arm statute, which the Court must apply, provides that, “[a]s to a cause

of action arising from any of the acts enumerated in this section, a court may exercise personal

jurisdiction over any non-domiciliary” who “(1) transacts any business within the state or

contracts anywhere to supply goods or services in the state” or “(4) owns, uses or possesses any

real property situated within the state.” N.Y. C.P.L.R. § 302(a) (emphasis added). “To establish

personal jurisdiction under section 302(a)(1), two requirements must be met: (1) The defendant

must have transacted business within the state; and (2) the claim asserted must arise from that

business activity.” Eades v. Kennedy, PC Law Offs., 799 F.3d 161, 168 (2d Cir. 2015) (quoting

Licci, 732 F.3d at 168). “Similar to personal jurisdiction requirements under Section 302(a)(1),

to allege personal jurisdiction over a non-domiciliary defendant under Section 302(a)(4), a

plaintiff must demonstrate ‘a relationship between the property and the cause of action sued

upon.’” Stroud v. Tyson Foods, Inc., 91 F. Supp. 3d 381, 390 (E.D.N.Y. 2015) (quoting

Lancaster v. Colonial Motor Freight Line, Inc., 177 A.D.2d 152, 159 (1st Dep’t 1992)). Thus,

for there to be specific jurisdiction under New York’s long-arm statute, the claim must arise from

the defendant’s business activity, property ownership, or other contact with the State.




deny the motion to dismiss. Similarly, Petitioner seeks jurisdictional discovery only to uncover more “dealings and
continuous activities within New York for the purpose of supporting personal jurisdiction,” not quasi in rem
jurisdiction. Id. at 24 (emphasis added). As a result, the Court does not consider whether Petitioner might have had
a valid quasi in rem theory of jurisdiction over some or all Moving Respondents, instead finding that Petitioner
waived any possible quasi in rem arguments it may have had by failing to plead or brief those contentions. See
Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 380 n.6 (2d Cir. 2003) (finding that defendant abandoned personal
jurisdiction defense by failing to raise it in its brief); see also Jackson v. Federal Exp., 766 F.3d 189, 196 (2d Cir.
2014) (“Where abandonment by a counseled party is not explicit but such an inference may be fairly drawn from the
papers and circumstances viewed as a whole, district courts may conclude that abandonment was intended.”).

                                                          18
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 19 of 27




        If personal jurisdiction under the state’s long-arm statute is proper, the Court must next

“analyze whether personal jurisdiction comports with the Due Process Clause,” which itself

entails two related components: “the ‘minimum contacts’ inquiry and the ‘reasonableness’

inquiry.” Chloe, 616 F.3d at 164. The minimum contacts inquiry requires the Court to

“determine whether the [respondent] has sufficient contacts with the forum state to justify the

court’s exercise of personal jurisdiction.” Id. (citing Int’l Shoe, 326 U.S. at 316). “Where the

claim arises out of, or relates to, the [respondent’s] contacts with the forum — i.e., specific

jurisdiction — minimum contacts exist where the [respondent] purposefully availed itself of the

privilege of doing business in the forum and could foresee being haled into court there.” Bank

Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 305 F.3d 120, 127 (2d Cir. 2002) (cleaned

up).

        In conducting the reasonableness inquiry of the due process analysis, the Court must

assess “whether the assertion of personal jurisdiction comports with ‘traditional notions of fair

play and substantial justice’—that is, whether it is reasonable to exercise personal jurisdiction

under the circumstances of the particular case.” Chloe, 616 F.3d at 164 (quoting Int’l Shoe, 326

U.S. at 316). To the extent minimum contacts exist, a defendant must present a “compelling case

that the presence of some other considerations would render jurisdiction unreasonable.” Metro.

Life Ins. Co. v. Robertson–Ceco Corp., 84 F.3d 560, 568 (2d Cir. 1996) (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)). The Supreme Court has instructed courts to

consider five factors in conducting the reasonableness inquiry: “(1) the burden that the exercise

of jurisdiction will impose on the defendant; (2) the interests of the forum state in adjudicating

the case; (3) the plaintiff's interest in obtaining convenient and effective relief; (4) the interstate

judicial system’s interest in obtaining the most efficient resolution of the controversy; and (5) the



                                                   19
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 20 of 27




shared interest of the states in furthering social substantive policies.” Id. (citing Asahi Metal

Indus. Co. v. Superior Ct. of Cal., 480 U.S. 102, 113–14 (1987)).

               2. Application

       Petitioner fails to allege any connection between the underlying action and Moving

Respondents’ contacts with New York. Instead, Petitioner relies on the same generalized

contacts with New York that allegedly support general jurisdiction to argue that specific

jurisdiction exists. Pet. Resp. at 12.

       Petitioner seeks to confirm and enforce arbitration awards that were issued by a foreign

arbitrator in a foreign arbitration. Am. Petition ¶¶ 13–14, 65. The underlying contracts at issue

involve shipbuilding at a Chinese shipyard. Id. ¶ 9. The contracting parties are both foreign

companies, incorporated and headquartered outside of the United States. Id. ¶¶ 4–5. The

Moving Respondents (who were not parties to the arbitration) are foreign companies whose sole

contacts with New York are wholly unrelated to the shipbuilding contracts. Id. ¶¶ 6–8. Simply

put, this case has no connection to New York. Because Petitioner has failed to allege any

connection between the present action and Moving Respondents’ New York contacts, there is no

basis for long-arm jurisdiction under C.P.L.R. § 302(a).

       Petitioner also argues, however, that Moving Respondents are subject to specific

jurisdiction pursuant to C.P.L.R. § 302(a)(4) because their real estate in New York can be

attached to satisfy Jinhai’s debt. Pet. Resp. at 12. But for C.P.L.R. § 302(a)(4) to bestow

specific personal jurisdiction over a foreign company, Petitioner must allege that the cause of

action arises out of Respondents’ New York property. See Karoon v. Credit Suisse Grp. AG, No.

15-CV-4643, 2016 WL 815278, at *5 (S.D.N.Y. Feb. 29, 2016). Petitioner has failed to allege

any connection between any of the property HNA allegedly owns in New York and the



                                                 20
          Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 21 of 27




arbitration awards or the underlying contracts. Thus, C.P.L.R. § 302(a)(4) does not provide a

basis for this Court to exercise personal jurisdiction over Moving Respondents.

         Even if Petitioner could somehow shoehorn this case into C.P.L.R. § 302, exercising

jurisdiction in this case would run afoul of due process protections. There is simply no

“meaningful connection” between New York and Moving Respondents’ “suit-related conduct.”

Id. at *4; see also Walden v. Fiore, 571 U.S. 277, 284 (2014) (“For a State to exercise

jurisdiction consistent with due process, the defendant’s suit-related conduct must create a

substantial connection with the forum State.”). Thus, this Court has no basis for exercising

specific jurisdiction over Moving Respondents.

         C.        Rule 4(k)(2) 10

         Petitioner argues that, should the Court conclude there is no personal jurisdiction over

Moving Respondents pursuant to the New York long-arm statute, then the Court should exercise

personal jurisdiction pursuant to Federal Rule of Civil Procedure 4(k)(2), colloquially known as

the “federal long-arm statute.” See BMW of N. Am. LLC v. M/V Courage, 254 F. Supp. 3d 591,

598–99 (S.D.N.Y. 2017) (quotation omitted).

         “Rule 4(k)(2) was specifically designed to correct a gap in the enforcement of federal law

in international cases.” Porina v. Marward Shipping Co., 521 F. 3d 122, 127 (2d Cir. 2008)

(cleaned up). Rule 4(k)(2) “permits federal courts to exercise personal jurisdiction over a



10
          Petitioner first raised Rule 4(k)(2) as a basis for personal jurisdiction in its brief in opposition to the motion
to dismiss. Petitioner neither invoked Rule 4(k)(2) nor attempted to plead facts that would suggest reliance on Rule
4(k)(2) as the basis for personal jurisdiction; instead, its pleading was singularly focused on establishing the
propriety of personal jurisdiction in New York. Nevertheless, the Court will consider Petitioner’s Rule 4(k)(2)
arguments. See RegenLab USA LLC v. Estar Techs. Ltd., 335 F. Supp. 3d 526, 545 (S.D.N.Y. 2018) (opting to hear
plaintiff’s 4(k)(2) argument raised for the first time in its opposition brief); Freeplay Music, LLC v. Nian
Infosolutions Priv. Ltd., No. 16-CV-5883, 2018 WL 3639929, at *12 & n.46 (S.D.N.Y. July 10, 2018) (citing Merial
Ltd. v. Cipla Ltd., 681 F.3d 1283, 1296 (Fed. Cir. 2012), and ISI Int’l, Inc. v. Borden Ladner Gervais LLP, 256 F.3d
548, 551–52 (7th Cir. 2001), to support hearing Rule 4(k)(2) argument that plaintiff failed to plead).


                                                            21
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 22 of 27




defendant that lacks contacts with any single state if the complaint alleges federal claims and the

defendant maintains sufficient contacts with the United States as a whole.” BMW, 254 F. Supp.

3d at 598–99 (quotation omitted). Under Rule 4(k)(2), a plaintiff can establish personal

jurisdiction if: (1) the claim arises under federal law; (2) the defendant is not subject to

jurisdiction in any state’s courts of general jurisdiction; and (3) the exercise of jurisdiction is

consistent with the U.S. Constitution and laws. Fed. R. Civ. P. 4(k)(2).

        In assessing whether the exercise of jurisdiction would be consistent with the

Constitution, the relevant inquiry is whether jurisdiction comports with due process. In re

Aluminum Warehousing Antitrust Litig., No. 15-CV-8307, 2020 WL 2036716, at *10 (S.D.N.Y.

Apr. 28, 2020). The Rule 4(k)(2) jurisdictional analysis mirrors that of the standard personal

jurisdiction analysis, except in one critical respect: The due process analysis for Rule 4(k)(2)

jurisdiction hinges on whether the non-resident has sufficient minimum contacts with the United

States as a whole instead of with the specific forum state. See Porina, 521 F.3d at 127. A

plaintiff may seek to establish contacts supporting either specific or general jurisdiction under

Rule 4(k)(2). See id. at 127–28. If sufficient minimum contacts are demonstrated, the Court

must then consider whether the “assertion of personal jurisdiction ‘is reasonable under the

circumstances of the particular case.’” Id. at 127 (quoting Metro. Life, 84 F.3d at 568).

        Because the petition seeking confirmation of the arbitration awards arises under the FAA

and the New York Convention, Petitioner has satisfied the initial requirement that the cause of

action arise under federal law. Am. Petition ¶ 57; Pet. Resp. at 20. The Court also assumes

without deciding that Petitioner has satisfied the second requirement, a showing that Moving

Respondents are not subject to general jurisdiction in the courts of any state. Moving

Respondents are not subject to personal jurisdiction in New York, and they make no effort to



                                                  22
          Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 23 of 27




establish that they might be subject to personal jurisdiction in any other state, seemingly

conceding that Petitioner can satisfy the second prong of the Rule 4(k)(2) inquiry. 11 See Resp.

Reply at 7–8. For substantially the same reasons articulated above, however, the Court finds that

exercising jurisdiction over Moving Respondents would not comport with due process, leaving

Petitioner unable to satisfy the third element of the Rule 4(k)(2) analysis.

         As discussed above, this case does not arise out of, nor is it related in any way to,

Respondents’ contacts with the United States. Petitioner’s attempt to establish jurisdiction

pursuant to Rule 4(k)(2) seemingly acknowledges that it must rely on general rather than specific

jurisdiction, stating only that Respondents have “repeatedly transact[ed] business in New York

and the United States generally,” and reasserting the “significant business,” entirely unrelated to

this action, in which Moving Respondents have engaged in the United States. See Pet. Resp. at

20–21.

         Just as Petitioner’s allegations concerning Moving Respondents’ contacts are plainly

insufficient to support the exercise of general jurisdiction in New York, so too do they fall short

of establishing the propriety of general jurisdiction over Moving Respondents under the federal

long-arm statute. Because Moving Respondents are all foreign companies, Petitioner must

demonstrate that this is the exceptional case contemplated in Daimler. Expanding the scope of

the analysis from New York to the greater United States does little to raise this to the exceptional

case in which Moving Respondents’ contacts are so systematic and continuous as to render them

“at home” in the United States.




11
         Circuit courts appear to be split on the issue of who bears the burden of demonstrating that the defendant is
not subject to personal jurisdiction in any state; the Second Circuit has not yet addressed this issue. See RegenLab,
335 F. Supp. 3d at 546–47. Because the Court finds that Petitioner has failed to demonstrate that jurisdiction under
Rule 4(k)(2) would comport with due process, this Court need not grapple with the issue of which party bears the
burden at the second step of the analysis.

                                                          23
         Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 24 of 27




         In its attempt to establish that Moving Respondents have minimum contacts with the

United States for the purposes of Rule 4(k)(2) jurisdiction, Petitioner adds no new specific

allegations to the facts cited in support of its argument for jurisdiction under New York’s long-

arm statute. See Pet. Resp. at 20–21. Petitioner also fails to compare Moving Respondents’

activities in the United States to their activities outside the United States. See Chufen Chen, 954

F.3d at 500 (finding no general jurisdiction because defendant was not incorporated or

headquartered in forum state and because plaintiff “made no showing that the company’s

relationship with [the forum state] was in any way significant or exceptional in relation to the

company’s nationwide business activity” (emphasis added)). Widening the aperture from New

York to the United States permits the Court to consider additional contacts, such as flights to

other cities, real estate transactions in other states, investments in or contracts with U.S.-based

companies, such as Hilton and Boeing, and benefits received under U.S. legislation such as the

CARES Act. 12 But these contacts still fall short of establishing general jurisdiction when viewed

in relation to Moving Respondents’ worldwide business activity. See Sonera Holdings, 750 F.3d

at 226 (“Even a company’s ‘engage[ment] in a substantial, continuous, and systematic course of

business’ is alone insufficient to render it at home in a forum.”) (quoting Daimler, 571 U.S. at

138)).

          Even if Petitioner had established that Moving Respondents possessed the necessary

minimum contacts with the United States as a whole, Petitioner has failed to show that the

exercise of jurisdiction would be “reasonable” under these circumstances. As noted above, in

assessing reasonableness, courts must consider the five factors set out in Asahi. Petitioner

nakedly asserts that “all five elements are met here” because Respondents have engaged in


12
        As noted supra note 7, it is questionable whether these purported contacts could be imputed to HNA for
purposes of determining whether it is subject to general jurisdiction both in New York and under Rule 4(k)(2).

                                                       24
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 25 of 27




regular and systematic contacts with New York and because of the Court’s “interest in upholding

the right to recognize and enforce arbitration awards.” Pet. Resp. at 21. Petitioner’s argument is

conclusory and entirely circular; the point of the reasonableness test is to determine whether it

would be unconstitutional to exercise jurisdiction even if Respondents have sufficient minimum

contacts with the United States.

       Moving Respondents, on the other hand, persuasively argue that exercising jurisdiction

under Rule 4(k)(2) would be unreasonable. See Resp. Reply at 8. Because there is absolutely no

nexus between this action, Respondents, and the United States, “[n]one of the evidence,

witnesses, or other materials related to any alter-ego analysis or award confirmation is located [in

New York or the broader United States].” Id. Furthermore, this dispute does not “implicate[]

the interests of the United States,” because none of the parties is a resident of the United States

and the cause of action did not arise in the United States. See Norvel Ltd. v. Ulstein Propeller

AS, 161 F. Supp. 2d 190, 207 (S.D.N.Y. 2001). Nor can there be any contention that it would be

more convenient to litigate this case in the United States than elsewhere, id., especially inasmuch

as there are actions to confirm the arbitration awards already pending in China, the home country

of each of the Respondents. Qiu Decl. ¶¶ 14–19. Thus, even had Petitioner succeeded in

demonstrating sufficient minimum contacts with the United States, these factors demonstrate that

it would be unreasonable for this Court to exercise jurisdiction over Moving Respondents. In

short, Rule 4(k)(2) does not provide an alternative avenue pursuant to which this Court may

exercise personal jurisdiction over Moving Respondents.

III.   Jurisdictional Discovery

       Petitioner has requested an opportunity to take jurisdictional discovery should the Court

conclude that it has failed to allege adequately personal jurisdiction. Pet. Resp. at 24–25.



                                                 25
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 26 of 27




Although jurisdictional discovery is sometimes available for plaintiffs who are unable to

establish a prima facie case of personal jurisdiction in their complaint, district courts have

discretion to deny such requests, despite the difficulties plaintiffs may face in otherwise making

a prima facie showing of jurisdiction. Jazini v. Nissan Motor Co., 148 F.3d 181, 185–86 (2d Cir.

1998). Petitioner requests jurisdictional discovery to uncover additional “systematic and

continuous dealings with New York.” Pet. Resp. at 25. Considering the extent of Moving

Respondents’ global activity, more evidence of Moving Respondents’ business dealings in New

York would not cure the jurisdictional deficiencies. What Petitioner seeks are examples of

business activity, primarily unrelated to Moving Respondents’ primary businesses, that are

certain to be insufficient to subject Moving Respondents to general jurisdiction in this Court.

See Pet. Resp. at 13 n.14 (listing potential contacts such as hiring realtors, attorneys, and

accountants to assist in real estate transactions and corporate functions as potentially

discoverable material). Therefore, Petitioner’s request for jurisdictional discovery is denied. See

Monsanto Int’l Sales Co. v. Hanjin Container Lines, Ltd., 770 F. Supp. 832, 838–39 (S.D.N.Y.

1991) (“While discovery on the question of personal jurisdiction is sometimes appropriate when

there is a motion to dismiss for lack of jurisdiction, [Petitioner] must first make a threshold

showing that there is some basis for the assertion of jurisdiction.”).

                                          CONCLUSION

       For the forgoing reasons, Moving Respondents’ motion to dismiss is GRANTED, and

Petitioner’s request for jurisdictional discovery is DENIED. The Clerk of Court is respectfully

directed to terminate the open motion at Dkt. 67.




                                                  26
        Case 1:20-cv-02626-VEC Document 77 Filed 01/18/21 Page 27 of 27




       Petitioner does not appear to have served the original Petition or Amended Petition on

Respondent Jinhai. Not later than January 29, 2021, Petitioner must show cause why the Court

should not dismiss this matter as to Jinhai, the sole remaining Respondent, for failure to serve.



SO ORDERED.
                                                          ________________________
Date: January 18, 2021                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 27
